 Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.1 Filed 08/18/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                 ___________________

JASON MCNALLY,

              Plaintiff,
       v.
MATT POBLOSKE, SCOTT BIAGGI,
AUV LLC, and GST HOLDINGS LLC,

              Defendants.

Mark S. Wilkinson (P68765)
PALADIN EMPLOYMENT LAW PLLC
Attorney for Plaintiff
251 North Rose Street
Suite 200, PMB № 288
Kalamazoo, MI 49007-3860
(tel.) 269.978.2474
mark@paladinemploymentlaw.com


                                   C O M P L A I N T


       Plaintiff Jason McNally alleges the following for his complaint against Defendants Matt

Pobloske, Scott Biaggi, AUV LLC, and GST Holdings LLC.

                                   NATURE OF THE CASE
       1.     Defendants failed to pay Plaintiff Jason McNally the wages he was owed under

the Fair Labor Standards Act (FLSA) and Michigan’s Workforce Opportunity Wage Act. In fact,

from November 10, 2019 until January 3, 2020, Defendants refused to pay McNally any of the

compensation owed to him at all.

       2.     By doing so, Defendants violated the FLSA and Michigan wage and hour law, and

they also breached their employment agreement with McNally.
 Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.2 Filed 08/18/20 Page 2 of 12




       3.      McNally is entitled to recover damages that include, but are not limited to, lost

wages, liquidated damages, attorney’s fees, and litigation costs.

                            PARTIES, JURISDICTION, AND VENUE
       4.      Plaintiff Jason McNally is an individual person who resides in Kalamazoo County,

Michigan.

       5.      Defendant AUV LLC is a limited liability company organized under the laws of

the State of Arizona. The Court has personal jurisdiction over Defendant AUV under Michigan

Compiled Laws Sections 600.715(1) and 600.715(5) because the company transacted business

and entered into contracts for services when, among other things, it employed McNally in Michi-

gan. The Court also has personal jurisdiction over Defendant AUV under Michigan Compiled

Laws Sections 600.715(3) and (4) because the company owned and used property and equipment

located in Michigan, and because the company provided workers’ compensation to insure Mc-

Nally while he was working in Michigan.

       6.      Defendant GST Holdings LLC is a limited liability company organized under the

laws of the State of Arizona. The Court has personal jurisdiction over Defendant GST Holdings

under Michigan Compiled Laws Sections 600.715(1) and 600.715(5) because the company trans-

acted business and entered into contracts for services when, among other things, it employed Mc-

Nally in Michigan. The Court also has personal jurisdiction over Defendant GST Holdings un-

der Michigan Compiled Laws Sections 600.715(3) and (4) because the company owned and used

property and equipment located in Michigan, and because the company provided workers’ com-

pensation to insure McNally while he was working in Michigan.

       7.      Defendant Matt Pobloske is an individual person who resides in Pima County,

Arizona. The Court has personal jurisdiction over Defendant Pobloske under Michigan Com-

piled Laws Sections 600.705(1) and 600.705(5) because he transacted business and entered into

                                               -2-
 Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.3 Filed 08/18/20 Page 3 of 12




contracts for services when he employed McNally in Michigan withing the meaning of the

FLSA. Pobloske has also transacted business with persons and businesses located in Michigan.

        8.    Defendant Scott Biaggi is an individual person who resides in Pima County, Ari-

zona. The Court has personal jurisdiction over Defendant Biaggi under Michigan Compiled

Laws Sections 600.705(1) and 600.705(5) because he transacted business and entered into con-

tracts for services when he employed McNally in Michigan withing the meaning of the FLSA.

        9.    The Court has original subject matter jurisdiction over the claims asserted in the

complaint under the FLSA in accordance with Title 28 of the United States Code, Section 1331,

because those claims arise under federal law.

        10.   The Court has supplemental jurisdiction over the state law claims asserted in the

complaint in accordance with Title 28 of the United States Code, Section 1367, because those

claims are so related to the claims over which the Court has original jurisdiction that they form

part of the same case and controversy.

        11.   Venue is appropriate in this judicial district in accordance with Title 28 of the

United States Code, Section 1391(b).

                                  GENERAL ALLEGATIONS
Defendant AUV Fails to Pay McNally the Minimum
Wage and Overtime Compensation
        12.   Plaintiff Jason McNally worked for Defendant AUV from June 2016 until January

2020.

        13.   Defendant AUV is an employer under the FLSA. 29 U.S.C. § 203(d).

        14.   McNally was an employee within the meaning of the FLSA. 29 U.S.C. § 203(e) and (g).

        15.   Defendant AUV is also an “enterprise” as defined by the FLSA and the company

was (and is) engaged in commerce within the meaning of the FLSA. 29 U.S.C. § 203.



                                                -3-
 Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.4 Filed 08/18/20 Page 4 of 12




       16.    In May 2018, Defendant AUV promoted McNally to a vice president role with an

annual salary of $92,000, along with a guaranteed annual bonus of at least $12,500 and

additional performance incentives based on the revenue generated by McNally’s efforts. (Ex. 1,

Employment Contract)

       17.    Defendants Pobloske and Biaggi personally negotiated the terms of McNally’s

employment agreement. Defendant Pobloske is shown here below during some of these contract

negotiations where he memorialized the agreement on some of the terms of McNally’s employment

contract:




       18.    In September 2018, McNally permanently moved to Michigan and he continued

to work for Defendant AUV from Michigan from an office that he established for the company in

a portion of McNally’s home. Defendants AUV and GST entered into a telecommuting and re-

mote work agreement with McNally for the work he would perform on behalf of Defendants in


                                             -4-
 Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.5 Filed 08/18/20 Page 5 of 12




Michigan. (Ex. 2, Telecommuting Agreement) The telecommuting agreement made clear that

McNally’s home office in Michigan was “an extension of [the] Company’s workspace ….” (Id. ¶

23)

       19.     McNally’s first eligible bonus payment should have occurred in March 2019 (for

the work he performed in calendar year 2018), but Defendant AUV refused to make payment.

McNally should have received at least $12,500 in bonus payments for 2018, plus the additional

merit incentives that he was entitled to receive.

       20.     A few weeks earlier (in February 2019), Defendant AUV lost a major contract and

its owners and managers (Defendants Matt Pobloske, Scott Biaggi, and GST Holding LLC)

chose to hold on to the company’s cash for the anticipated reduction in revenue.

       21.     Defendant AUV then—at the direction of Defendants Matt Pobloske, Scott Bi-

aggi, and GST Holding LLC—refused to pay McNally any compensation for the work he per-

formed from November 10, 2019 until January 3, 2020.

       22.     Defendant AUV also failed to pay McNally his bonus payment for the work that

he performed in 2019, the value of which was at least $12,500, plus the additional merit incen-

tives that he was entitled to receive.

       23.     McNally resigned his employment with Defendant AUV in January 2020.

       24.     For several months in 2019 and continuing into 2020, McNally complained about

Defendant AUV’s pay practices and requested (and pleaded) with Defendant AUV to pay him the

money it owed him under his employment contract (and also as required by state and federal

wage and hour law). Defendant AUV refused to do so, and the company did so at the direction

of Defendants Matt Pobloske, Scott Biaggi, and GST Holding LLC.

       25.     Business conditions eventually improved for Defendant AUV, but it refused to pay



                                                -5-
 Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.6 Filed 08/18/20 Page 6 of 12




McNally the compensation it owed him. Defendants Matt Pobloske, Scott Biaggi, and GST

Holding LLC directed Defendant AUV to withhold the payment owed to McNally.

        26.    There are no exemptions from the FLSA that would excuse Defendant AUV from

failing to pay McNally at least the federally mandated minimum wage ($7.25) for all the hours

that he worked from November 10, 2019 until January 3, 2020.

        27.    Defendant AUV failed to pay McNally $7.25 or more for all the work hours that

he performed for Defendant AUV each workweek from November 10, 2019 until January 3,

2020.

        28.    There are no exemptions from Michigan’s Workforce Opportunity Wage Act that

would excuse Defendant AUV from failing to pay McNally at least the minimum hourly wage

owed to him ($9.45 in 2019 and $9.65 in 2020) for all the hours that he worked from November

10, 2019 until January 3, 2020.

        29.    Defendant AUV failed to pay McNally at least $9.45 per hour (in 2019) and $9.65

per hour (in 2020) for all the work hours that he performed for Defendant AUV each workweek

from November 10, 2019 until January 3, 2020.

        30.    Defendant AUV failed to pay McNally on a salary basis under the FLSA. 29

C.F.R. §§ 541.600 – 541.607. In fact, for many workweeks, Defendant AUV failed to pay

McNally any compensation at all.

        31.    There are no exemptions from the FLSA that would excuse Defendant AUV from

failing to pay McNally at a rate of 1.5 times his regular rate of pay for all the overtime hours he

worked as required by the FLSA.

        32.    McNally’s job with Defendant AUV was extremely labor intensive and the nature

of his work required a significant time commitment from him each week. McNally worked at



                                               -6-
 Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.7 Filed 08/18/20 Page 7 of 12




least 60 hours per week for Defendant AUV, and sometimes he worked more than 60 hours per

week.

        33.    Defendant AUV suffered and permitted McNally to work more than 40 hours dur-

ing certain work weeks.

        34.    Defendant AUV willfully deprived McNally of the proper minimum wage and

overtime compensation by paying him less than what the FLSA requires.

        35.    Defendant AUV knew or should have known that McNally performed work that

required the proper payment of minimum wage and overtime compensation.

        36.    Defendant AUV knew that McNally worked overtime hours without receiving

proper overtime pay because, among other reasons, Defendant knew that his job required over-

time hours and Defendant AUV’s agents and representatives have observed McNally performing

their work at all hours of the day and on weekends. McNally also specifically complained about

Defendant AUV’s improper pay practices and was rebuffed by, among others, Defendants Matt

Pobloske, Scott Biaggi, and GST Holding LLC, all of which were acting on behalf of Defendant

AUV LLC.

        37.    Defendant AUV knew, or should have known, about its unlawful payment prac-

tices and recklessly chose to disregard the consequences of its actions.

Defendants Pobloske, Biaggi, and GST Holdings
Liability Under the Wage and Hour Laws
        38.    Defendants Pobloske, Biaggi, and GST Holdings are also each liable for the

claims asserted in the complaint under the FLSA and Michigan’s Workforce Opportunity Wage

Act because they all had significant control over the day-to-day operations at Defendant AUV

and, in particular, had substantial personal control over McNally’s employment.

        39.    Defendants Pobloske, Biaggi, and GST Holdings have ownership interests in Defen-



                                               -7-
 Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.8 Filed 08/18/20 Page 8 of 12




dant AUV (or these individuals and entities have at least a significant managing interest).

          40.   Defendants Pobloske and Biaggi personally assigned work tasks to McNally on

behalf of Defendant AUV and they personally made many other decisions regarding McNally’s

employment and working conditions while at Defendant AUV, including but not limited to whether

to pay him the compensation he was owed under the FLSA and his employment agreement.

          41.   Defendants Pobloske and Biaggi personally set the compensation rate and method

of pay for McNally while he was employed at Defendant AUV, including personally making the

decisions to withhold compensation owed to McNally.

          42.   Defendant GST Holdings took the actions described in paragraphs 38 through 42

of the complaint through Defendants Pobloske and Biaggi. Defendant GST Holdings also acted

as McNally’s employer and the company represented itself to McNally and others as his em-

ployer.

                                             COUNT 1
                           FAILURE TO PAY THE MINIMUM WAGE IN
                        VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                        (against all Defendants)

          43.   McNally repeats and incorporates all the previous allegations in his complaint.

          44.   McNally often worked 60 hours or more each workweek on behalf of Defendants.

          45.   Defendants did not pay McNally at least the federal minimum wage ($7.25) for all

the hours that he worked each workweek from November 10, 2019 until January 3, 2020.

          46.   Defendants willfully failed to pay McNally the minimum wage required by the

FLSA. 29 U.S.C. § 206.

          47.   Defendants knew that (or they had a reckless disregard for whether) the FLSA re-

quired them to pay the minimum wage required by the FLSA to McNally.

          48.   McNally has retained an attorney to render legal assistance to him in this action so


                                                 -8-
 Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.9 Filed 08/18/20 Page 9 of 12




that he may vindicate the impairment of his rights under the FLSA.

         49.   By not paying McNally at least the hourly minimum wage of $7.25 for each hour

that he worked, Defendants have violated the FLSA.

         50.   McNally suffered damages as a result of Defendants’ violations of the FLSA, that

include, but are not limited to, back wages, liquidated damages, attorney’s fees, and litigation

costs.

                                            COUNT 2
                     FAILURE TO PAY THE MINIMUM WAGE IN VIOLATION
                    OF MICHIGAN’S WORKFORCE OPPORTUNITY WAGE ACT
                                       (against all Defendants)

         51.   McNally repeats and incorporates all the previous allegations in his complaint.

         52.   McNally often worked 60 hours or more each workweek on behalf of Defendants.

         53.   Defendants did not pay McNally at least the minimum hourly wage of $9.45 per

hour (in 2019) and $9.65 per hour (in 2020) for the hours that he worked each workweek from

November 10, 2019 until January 3, 2020 as required by Michigan’s Workforce Opportunity

Wage Act.

         54.   Defendants willfully failed to pay McNally the minimum wage required by the

Workforce Opportunity Wage Act. MICH. COMP. LAWS § 408.414.

         55.   Defendants knew that (or they had a reckless disregard for whether) the Workforce

Opportunity Wage Act required it to pay the minimum wage required by Michigan law to

McNally.

         56.   McNally has retained an attorney to render legal assistance to him in this action so

that he may vindicate the impairment of his rights under the Workforce Opportunity Wage Act.

         57.   By not paying McNally at least the minimum hourly wage of $9.45 per hour (in

2019) and $9.65 per hour (in 2020) for each hour that he worked, Defendants have violated the


                                                -9-
Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.10 Filed 08/18/20 Page 10 of 12




Workforce Opportunity Wage Act.

          58.   McNally suffered damages as a result of Defendants’ violations of the Workforce

Opportunity Wage Act, that include, but are not limited to, back wages, liquidated damages, at-

torney’s fees, and litigation costs.

                                             COUNT 3
                            FAILURE TO PAY OVERTIME WAGES IN
                        VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                       (against all Defendants)

          59.   McNally repeats and incorporates all the previous allegations in his complaint.

          60.   The FLSA requires covered employers to pay non-exempt employees like McNally

no less than 1.5 times their regular rate of pay for all hours worked in excess of 40 in a workweek.

29 U.S.C. § 207.

          61.   McNally worked more than 40 hours per week for Defendants during certain work

weeks, but Defendants did not properly compensate him for all of the overtime hours that he

worked as required by the FLSA.

          62.   Defendants did not and have not made a good-faith effort to comply with the FLSA

as it relates to the compensation of McNally.

          63.   Defendants knew that McNally worked overtime without proper compensation, and

they willfully failed and refused to pay McNally wages at the required overtime rates. 29 U.S.C. §

255.

          64.   Defendants’ willful failure and refusal to pay McNally overtime wages for time

worked violates the FLSA. 29 U.S.C. § 207.

          65.   McNally suffered damages as a result of Defendants’ violations of the FLSA, that

include, but are not limited to, back wages, liquidated damages, attorney’s fees, and litigation

costs..


                                                - 10 -
Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.11 Filed 08/18/20 Page 11 of 12




                                           COUNT 4
                                    BREACH OF CONTRACT
                                   (against Defendant AUV LLC)

       66.    McNally repeats and incorporates all the previous allegations in his complaint.

       67.    McNally and Defendant AUV had a contract of employment dated May 16, 2018.

(Ex. 1, Employment Contract)

       68.    Defendant AUV breached the contract by failing to pay McNally the wages and

compensation owed under the agreement.

       69.    McNally has suffered damages as a result of Defendant AUV’s breach of the

agreement.

                                           COUNT 5
                      PROMISSORY ESTOPPEL AND QUANTUM MERUIT
                                      (against all Defendants)

       70.    McNally repeats and incorporates all the previous allegations in his complaint.

       71.    Defendants made a promise to McNally that was clear and definite in which they

promised to pay him wages and other compensation for the work he performed for Defendants.

       72.    When Defendants made that promise to McNally, Defendants knew or should rea-

sonably have expected that this promise would induce McNally to perform work for them and to

forgo other employment opportunities.

       73.    McNally did in fact perform work for Defendants and refrained from pursuing

other employment and opportunities in reliance on Defendants’ promise.

       74.    McNally has suffered damages as a result of his reliance on Defendants’ promises.

                                        JURY DEMAND
       75.    McNally demands a trial by jury on all issues so triable. FED. R. CIV. P. 38(b).




                                              - 11 -
Case 1:20-cv-00781-JTN-PJG ECF No. 1, PageID.12 Filed 08/18/20 Page 12 of 12




                                      RELIEF REQUESTED
       76.     Plaintiff Jason McNally requests that the Court enter a judgment in his favor and

against Defendants in an amount that will fully and fairly compensate his for all of his damages,

losses, expenses, back wages, liquidated damages, attorney’s fees, litigation costs, and interest.

       77.     McNally also requests that the court grant him any additional relief, both legal and

equitable, as the Court determines to be appropriate and just under the circumstances.


                                                              JASON MCNALLY

Dated: August 18, 2020                                  By: . /s/ Mark S. Wilkinson                  .
                                                              Mark S. Wilkinson (P68765)
                                                              Attorney for Plaintiff
                                                              PALADIN EMPLOYMENT LAW PLLC
                                                              251 North Rose Street
                                                              Suite 200, PMB № 288
                                                              Kalamazoo, MI 49007-3860
                                                              (tel.) 269.978.2474
                                                              mark@paladinemploymentlaw.com




                                               - 12 -
